In the Supreme Court of Georgia



                                    Decided: January 19, 2022


  S22Y0395, S22Y0396. IN THE MATTER OF WAYMON SIMS
                        (two cases).

      PER CURIAM.

      These disciplinary matters are before the Court on the report

of special master Catherine H. Hicks, who recommends that this

Court accept the petitions for voluntary surrender of license filed by

respondent Waymon Sims (State Bar No. 648825) after the filing of

a formal complaint. See Bar Rule 4-227 (c). In his petitions, filed in

State Disciplinary Board Docket (“SDBD”) Nos. 7294 and 7316, Sims

requested that he be allowed to voluntarily surrender his license for

his admitted violations of Rules 1.5 (c) (1), 1.15 (I) (a), 1.15 (II) (a),

1.15 (II) (b), 1.15 (II) (c) (1) (i), 1.15 (III) (a), and 1.15 (III) (b) (2) of

the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d).

While the maximum penalty for a violation of Rule 1.15 (c) (1) is a
public reprimand, the maximum penalty for a violation of the

remainder of the rules is disbarment.

     The State Bar responded to both petitions and recommends

that they be accepted. The special master then issued a single

report, recommending the Court accept the petitions. With regard

to SDBD No. 7294, the special master made the following findings

of fact. Sims, who has been a member of the State Bar since 1979,

was retained to represent a client in a claim for injuries she

sustained in an automobile accident.      However, Sims’s retainer

agreement with the client failed to state clearly that litigation and

other expenses would be deducted after the contingency fee was

calculated. After Sims settled the client’s case, he deposited the

funds into an account ending in 1392. It was discovered that Sims

commingled and maintained personal and client funds in account

1392 and that he used account 1392 in multiple ways, including as

a business account.

     With regard to SDBD No. 7316, the special master found that

Sims commingled and maintained personal and client funds in his

                                  2
Interest on Lawyers Trust Account (“IOLTA”) account ending in

4777, his trust account ending in 1392, his IOLTA account ending

in 1384, his trust account ending in 6273, and his trust account

ending in 2366. In addition, Sims held client funds in accounts

ending in 1392 and 6273; neither account properly constituted a

trust account because the interest from those accounts did not go to

the client or the Georgia Bar Foundation; and Sims disbursed funds

to clients from account 1392. Moreover, Sims deposited personal

funds into a trust account, failed to deposit client funds into and

administer client funds from a properly constituted trust account,

and withdrew funds to pay for personal and business obligations

from a trust account. Specifically, from July 2016 to December 2018,

Sims deposited client funds in account 1392, which was not properly

established as a trust account; in the same period of time, he held

funds in accounts ending in 1392 and 4777; and he paid contractors

and other expenses from accounts ending in 1392 and 4777. Sims

also maintained personal funds in and used funds from accounts

1392 and 6273 to pay personal and business expenses, and while

                                 3
account 1392 was designated as a trust account, it was used for

multiple purposes.

      The special master agreed with Sims that his conduct

constituted a violation of Rules 1.5 (c) (1), 1.15 (I) (a), 1.15 (II) (a),

1.15 (II) (b), 1.15 (II) (c) (1) (i), 1.15 (III) (a), and 1.15 (III) (b) (2).

She also noted that previous disciplinary cases addressing violations

of Rules 1.15, 1.15 (I), 1.15 (II), and 1.15 (II) have resulted in

disbarment. See In the Matter of Turner, 311. Ga. 204 (857 SE2d

197) (2021) (disbarring attorney who violated Rules 1.3, 1.4, 1.15 (I)

(a), 1.15 (I) (c), 1.15 (II) (b), 1.15 (III) (b) (1), 1.15 (III) (e), 8.4 (a) (4),

and 9.3, and who, among other things, failed to maintain complete

records for his trust account, to keep records to reflect at all times

the exact balance held for each client or third person, and to properly

designate his trust account, and where attorney withdrew funds

from his trust account for his own personal use); In the Matter of

Berry, 310 Ga. 158, 159 (848 SE2d 71) (2020) (disbarring an attorney

who violated Rules 1.2 (a), 1.3, 1.4 (a), 1.5 (b), 1.5 (c) (2), 1.15 (I) (a),

1.15 (I) (b), and 8.4 (a) (4), where the attorney failed to maintain

                                        4
records related to funds that he received for the benefit of his client

in connection with the settlement of her personal injury claim and

misappropriated the funds that he was supposed to remit to a

provider on her behalf).         Accordingly, the special master

recommended that the Court accept Sims’s petitions for voluntary

surrender of license.

     We have reviewed the record and agree to accept Sims’s

petitions for voluntary surrender of his license, which is tantamount

to disbarment. See Bar Rule 4-110 (f). Accordingly, it is ordered

that the name of Waymon Sims be removed from the rolls of persons

authorized to practice law in the State of Georgia. Sims is reminded

of his duties pursuant to Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                  5